Campbell, C. J.,
delivered the opinion of the court.
The uncertainty as to the land described by the tax-collector’s deed, by reason of its failure to state that the lot is in Biloxi, was removed by the evidence, which also shows the application of the expression in it, “ less lot sold to Zuberbier & Behan,” and renders certain what land was sold.
The deed is prima facie evidence that the assessment and sale of the land were legal and valid, and, in the absence of any evidence to the contrary, must be held to have conveyed title.
The defendant is one of the heirs of Hurty, the grantee in the tax-collector’s deed, and had the right to defend under it for herself and co tenants, if they had not conveyed to her; but they had, and, as the lot was correctly described in their *274deed to her as to its boundaries on three sides, the misnomer of a street on the remaining side did not make any difference. The court rightly instructed the jury to find for the defendant.

Affirmed.